Exhibit 10.1



AMENDMENT NUMBER ONE TO GOOGLE SERVICES AGREEMENT


This Amendment Number One to the Google Services Agreement (“Amendment”) is
effective as of June 1, 2014 (“Amendment One Effective Date”), and amends the
Google Services Agreement by and between InfoSpace LLC (“Company”), and Google
Inc. (“Google”) with an effective date of April 1, 2014 (the “Agreement”).
Capitalized terms not defined in this Amendment have the meanings given to those
terms in the Agreement. The parties agree as follows:
 
1.Cover Page. The following box entitled “AdSense for Content” is added to the
cover page of the Agreement under “Advertising Services”:


   ADSENSE FOR CONTENT (“AFC”)
AFC Revenue Share Percentage
AFC Deduction Percentage


Sites approved for AFC:
                    [*]


[*]%


[*]%





2.Modified Definitions. Sections 1.3 and 1.4 are deleted in their entirety and
replaced with the following:


“1.3    ‘Ad Metasearch’ means [*].


1.4    ‘Ad Revenues’ means, for any period during the Term, revenues that are
recognized by Google in connection with Company’s use of the applicable
Advertising Service and attributed to Ads in that period. Notwithstanding the
foregoing, if advertisers buy Ads at a fixed or aggregated price, then Ad
Revenues for those Ads will be calculated as if such advertisers had paid the
final price for the provision of the Ad in accordance with the definition above.


1.8    ‘Alternative Search Query’ means (i) a Request for AFS Ads as described
in Exhibit D (Alternative Search Queries), or (ii) other Requests for Ads for
certain Sites as approved by Google in writing and that are described as
‘Alternative Search Queries’ in the Google Program Guidelines.”




3.Additional Definitions. The following is added as a new Section 1.45:


“1.45     ‘AFC RPM’ means AFC Ad Revenues per one thousand AFC Requests.”




4.Section 2.2. Section 2.2(k) is deleted in its entirety and replace with the
following:


“(k)    If a Site or Approved Client Application implements the WS and/or AFS
Services, it must implement either (i) the Search Service and the AFS Service
together, or (ii) the AFS Service alone, but may not implement the Search
Service on a standalone basis.”




5.[*] Implementations. The following is added as a new Section 2.7:


“2.7    Notwithstanding anything to the contrary in the Google Program
Guidelines, Company may implement AFS on Results Pages on [*], where such
Results Page consist primarily of [*] (such Results Pages, the ‘[*]’). With 7
days prior written notice, Google may stop returning Ads for the [*] or require
Company to cease or modify the use or implementation of AFS on such [*].”




6.Conflicting Services. The following is added to the end of Section 4:


“In addition, if Company implements the AFC Service on any page of a Site,
Company will not implement on such page any ads that is the same as or
substantially similar in nature to the AFC Ads displayed on such page.”




7.Google Brand Features. The following is added as a new Section 11.3:


“11.3. Nothing in this Section 11 will restrict any rights of Company obtained
independently of this Agreement to write about or comment on Google or display
Google Brand Features in connection with content on the howstuffworks.com.”




8.Termination Right. The following is added as a new Section 17.2(h):


“17.2(h) Google may, with 30 days prior notice to Company, remove or require
Company to remove AFC from any Site or set of pages on a Site on which the
monthly AFC RPM falls below US$0.50 for the previous calendar month.”




9.General. The parties may execute this Amendment in counterparts, including
facsimile, PDF, or other electronic copies, which taken together will constitute
one instrument. Except as expressly modified herein, the terms of the Agreement
remain in full force and effect.






IN WITNESS WHEREOF, the parties have executed this Amendment by persons duly
authorized.


INFOSPACE LLC
GOOGLE INC.
 
 
By: /s/ Michael Glover_ ______
By: /s/ Nikesh Arora_______________ _____
Name: Michael Glover_____ _____
Name: Nikesh Arora___________________ ___
Title: President__________ _____
Title: President, Global Sales and Business Development
Date: June 17, 2014_________ __ 
Date: June 17, 2014 _










*
Information redacted pursuant to a confidential treatment request by Blucora,
Inc. under 5 U.S.C. §552(b)(4) and 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2, and
submitted separately with the Securities and Exchange Commission.


